DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 December 2021 has been entered.

Status of the Claims
Amendment filed 24 November 2021 is acknowledged.  Claims 1, 3, 5, and 21 have been amended.  Claims 1-13, 15-19, 21, and 22 are pending.

Drawings
The amendments to the drawings were received on 24 November 2021.  These amendments to the drawings are acceptable.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the 25 as shown in FIGs. 7A-13A, 24A, and 24B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of claim 3, “wherein the fin structure is [ ] doped with phosphorus in a range of 5 × 1019 atoms/cm3 to 1 × 1020 atoms/cm3,” must find support in the specification.

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 recites the limitation, “wherein the fin structure is made of Ge doped with phosphorus in a range of 5 × 1019 atoms/cm3 to 1 × 1020 atoms/cm3 semiconductor is.”  19 atoms/cm3 to 1 × 1020 atoms/cm3 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites the limitation, “wherein the fin structure is [ ] doped with phosphorus in a range of 5 × 1019 atoms/cm3 to 1 × 1020 atoms/cm3.”  This limitation is not supported by the disclosure as originally filed.  As best understood by Examiner, the 19 atoms/cm3 to 1 × 1020 atoms/cm3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US Patent Application Publication 2017/0154990, hereinafter Sung ’990) of record in view of Wang et al. (US Patent Application Publication 2016/0343815, hereinafter Wang ‘815) of record, Orlowski et al. (US Patent Application Publication 2006/0237746, hereinafter Orlowski ‘746) of record, and Rachmady et al. (US Patent Application Publication 2014/0008700, hereinafter Rachmady ‘700).
With respect to claim 1, Sung ‘990 teaches (FIGs. 1A, 2A, 3A, 4, and 7A) a method of manufacturing a semiconductor device substantially as claimed, the method comprising:
forming a fin structure (104) ([0024]);
forming an isolation insulating layer (106) so that an upper portion of the fin structure (104) protrudes from the isolation insulating layer (see FIG. 1A; [0024]);

recessing a source/drain region (127) of the fin structure (104) ([0035]);
forming a first semiconductor layer (404) over the recessed source/drain region (127) ([0047]); and
forming a second semiconductor layer (406) over the first semiconductor layer (404) ([0048]), wherein:
the fin structure (104) is made of SixGe1-x, where 0≤x≤0.3 ([0028], wherein selected from germanium),
the first semiconductor layer (404) includes Si ([0050]), and
the second semiconductor layer (406) is made of SizGe1-z, where 0≤z≤0.3 ([0050]).
	Thus, Sung ‘990 is shown to teach all the features of the claim with the exception of:
	a lower portion of the second semiconductor layer is embedded in the isolation insulating layer and in direct contact with the isolation insulating layer, and an upper portion of the second semiconductor layer protrudes from the isolation insulating layer; and
	the first semiconductor layer is made of Si, and has a thickness in a range from 0.2 nm to 0.8 nm.
	However, Wang ‘815 teaches (FIGs. 14A and 14B) a lower portion of a barrier semiconductor layer (132) embedded in an isolation insulating layer (58) and in direct contact with the isolation insulating layer, and an upper portion of the barrier 
	Further, Orlowski ‘746 teaches (FIG. 2) Si barrier layers (131 and 133) formed between a Ge channel region (113) and Ge source/drain regions (107 and 109) ([0024-0025]) to reduce junction capacitance ([0033]).   Applying the teachings of Orlowski ‘746 to Sung ‘990 would result in forming the SiGe first semiconductor layer (404) arranged between the Ge fin structure (104) and the Ge second semiconductor layer (406) of Orlowski ‘746 as a Si first semiconductor layer.  Further, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Silicon has been shown to be a known material suitable for the intended use as a barrier layer between germanium layers.  See MPEP 2144.07.
	Still further, Rachmady ‘700 teaches (FIGs. 3A-3C) a silicon ([0027, 0050]) diffusion layer (308) applicable to finFETs ([0041]) having a thickness of 0.5 nm ([0034]) as an appropriate thickness to act as a diffusion barrier having a reduced thickness and to allow Ge-based layers to be grown thereon while maintaining high strain ([0027]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  Further, modifying the thicknesses of the barrier semiconductor layers represents a mere change in size/proportion of a component.  Mere changes in size/proportion have been held to be obvious.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).  See MPEP 2144.04 IV. A.


With respect to claim 2, Sung ‘990 teaches wherein the fin structure (104) is made of Ge ([0028], wherein selected from germanium), and the second semiconductor layer (406) is made of Ge ([0050], wherein germanium concentration is 100%).
With respect to claim 4, Sung ‘990 teaches wherein 0.5≤y≤1.0 ([0050]).
With respect to claim 6, Sung ‘990 teaches wherein the fin structure (104) is made of undoped Ge ([0028], wherein selected from germanium, not described as doped).
For the purposes of applying the art, the germanium fin structure (104) of Sung ‘990 is defined as including the plurality of fins (104) and their constituent channel regions (112), but not including the LDD regions (113), the epitaxial source regions S’), and the epitaxial drain regions (110D’).  The LDD regions (113), the epitaxial source regions (110S’), and the epitaxial drain regions (110D’) are described as being doped ([0039]).  The germanium fin structure (104) including said fin structures (104) and the channel regions (112) are not described as being doped.
With respect to claim 10, Sung ‘990 teaches further comprising forming a third semiconductor layer (408) over the second semiconductor layer (406) ([0048]).
With respect to claim 11, Sung ‘990 teaches wherein the third semiconductor layer is made of SiwGe1-w, where 0.7≤w≤1.0 ([0048, 0050], wherein selected from silicon).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sung ‘990, Wang ‘815, Orlowski ‘746, and Rachmady ‘700 as applied to claim 1 above, and further in view of Chan et al. (US Patent Application Publication 2014/0070316, hereinafter Chan ‘316).
With respect to claim 3, Sung ‘990, Wang ‘815, Orlowski ‘746, and Rachmady ‘700 teach the method as described in claim 1 above, with primary reference Sung ‘990 teaching the additional limitation wherein the fin structure is made of Ge ([0028], wherein selected from germanium).
Thus, Sung ‘990 is shown to teach all the features of the claim with the exception of the additional limitation wherein the fin structure is doped with phosphorus in a range of 5 × 1019 atoms/cm3 to 1 × 1020 atoms/cm3 semiconductor is.
However, Chan ‘316 teaches doping semiconductor fins of a finFET with phosphorous in a range of 1 × 1019 atoms/cm3 to 2 × 1021 atoms/cm3 to form a PMOS prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the fin structure of Sung ‘990, Wang ‘815, Orlowski ‘746, and Rachmady ‘700 doped with phosphorus in a range of 5 × 1019 atoms/cm3 to 1 × 1020 atoms/cm3 semiconductor is as taught by Chan ‘316 to form a PMOS transistor having increased conductivity in the channel.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sung ‘990, Wang ‘815, Orlowski ‘746, and Rachmady ‘700 as applied to claim 10 above, and further in view of Kim et al. (US Patent Application Publication 2016/0027918, hereinafter Kim ‘918) of record.
With respect to claim 5, Sung ‘990, Wang ‘815, Orlowski ‘746, and Rachmady ‘700 teach the method as described in claim 10 above with the exception of the additional limitation further comprising forming a fourth semiconductor layer between the first semiconductor layer and the fin structure.
However, Kim ‘918 teaches (FIG. 4B) a finFET comprising a fourth semiconductor layer (182b) between a first semiconductor layer (184b) and a fin structure (110) ([0065]) to increase uniaxial compressive strain that enhances hole mobility ([0061, 0132]).
.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sung ‘990, Wang ‘815, Orlowski ‘746, and Rachmady ‘700 as applied to claim 1 above, and further in view of Zhao (US Patent Application Publication 2018/0337234, hereinafter Zhao ‘234) of record.
With respect to claims 7-9, Sung ‘990, Wang ‘815, Orlowski ‘746, and Rachmady ‘700 teach the method as described in claim 1 above, with primary reference Sung ‘990 teaching the additional limitation wherein the second semiconductor layer (406) is made of Ge ([0050], wherein germanium concentration is 100%).
Thus, Sung ‘990 is shown to teach all the features of the claim with the exception of: wherein the second semiconductor layer is doped with phosphorus; wherein a concentration of phosphorous is in a range from 5×1019 atoms/cm3 to 1×1020 atoms/cm3; and wherein the second semiconductor layer is doped with boron.
However, Zhao ‘234 teaches (FIG. 5) doping a barrier semiconductor layer (40) with either phosphorus at a concentration of 5×1019 atoms/cm3 or boron to form N-type and P-type devices respectively ([0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of Sung ‘990, 19 atoms/cm3 to 1×1020 atoms/cm3; and wherein the second semiconductor layer is doped with boron as taught by Zhao ‘234 to form N-type and P-type devices respectively.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sung ‘990 in view of Wang ‘815 and Rachmady ‘700.
With respect to claim 21, Sung ‘990 teaches (FIGs. 1A, 2A, 3A, 4, and 7A) a method of manufacturing a semiconductor device substantially as claimed, the method comprising:
forming a fin structure (104) extending in a first direction ([0024]);
forming an isolation insulating layer (106) so that an upper portion of the fin (104) protrudes from the isolation insulating layer ([0024]);
forming a gate structure (108) over a channel region (112) of the fin structure (104), the gate structure extending in a second direction crossing the first direction ([0024-0025]);
recessing a source/drain region (110S’ and 110D’) of the fin structure (104) to form a recess (127) ([0035]); and
forming an epitaxial semiconductor layer (406) ([0048]) over a barrier semiconductor layer (404) ([0050]; wherein Si concentration is selected to be >60%), and
-21 cm2/s ([0050]) (a diffusion coefficient of Si0.6Ge0.4 at 400 °C is ~1×10-22 cm2/s; see [0039] of Applicant’s specification).
It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 15 USQP2d 1655, 1658 (Fed. Cir. 1990).  In this case, the barrier semiconductor layer of Sung ‘990 would inherently have the property of a diffusion coefficient of phosphorous at 450 °C less than 1×10-21 cm2/s because the barrier semiconductor layer is made of Si0.6Ge0.4, which is the same as the barrier semiconductor layer as disclosed.  See MPEP 2112.01.
Thus, Sung ‘990 is shown to teach all the features of the claim with the exception of:
forming the barrier semiconductor layer in the recess;
in a cross section along the first direction, the epitaxial semiconductor layer is separated from the fin structure by the barrier semiconductor layer, and in a cross section along the second direction, the epitaxial semiconductor layer is in direct contact with the isolation insulating layer,

However, Wang ‘815 teaches (FIGs. 14A and 14B) forming a barrier semiconductor layer (130 and 132) in a recess (116), wherein a cross section along a first direction, an epitaxial semiconductor layer (134) is separated from a fin structure (52 and 66) by the barrier semiconductor layer, and in a cross section along a second direction, the epitaxial semiconductor layer is in direct contact with an isolation insulating layer (58 and 110) ([0012, 0015, 0026, 0028-0029]) to allow for a decreased contact resistance to a source/drain region of a finFET ([0062]).
Further, Rachmady ‘700 teaches (FIGs. 3A-3C) a silicon ([0027, 0050]) diffusion layer (308) applicable to finFETs ([0041]) having a thickness of 0.5 nm ([0034]) as an appropriate thickness to act as a diffusion barrier having a reduced thickness and to allow Ge-based layers to be grown thereon while maintaining high strain ([0027]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  Further, modifying the thicknesses of the barrier semiconductor layers represents a mere change in size/proportion of a component.  Mere changes in size/proportion have been held to be obvious.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).  See MPEP 2144.04 IV. A.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed in the recess of Sung ‘990 the barrier semiconductor layer, wherein in a cross section along the first direction, the 

	With respect to claim 22, Sung ‘990 teaches wherein: the fin structure (104) is made of SixGe1-x, where 0≤x≤0.3 ([0028], wherein selected from germanium), the barrier layer (404) is made of SiyGe1-y, where 0.45≤y≤1.0 ([0050]), and the epitaxial semiconductor layer (406) is made of SizGe1-z, where 0≤z≤0.3 ([0050]).

Response to Arguments
Applicant’s amendments to the drawings are sufficient to overcome some of the objections to the drawings made in the final rejection filed 28 September 2021.  The objection to the drawings concerning reference numerals 42 and 45 in FIG. 10A has been withdrawn.  However, another objection to the drawings was unaddressed and remains outstanding.  The objection to the drawings concerning reference character 25 not mentioned in the description is maintained as set forth in the above rejection.
Applicant’s amendments to claim 21 are sufficient to overcome the objection to claim 21 made in the final rejection filed 28 September 2021.  The objection to claim 21 has been withdrawn.
Applicant’s arguments with respect to amended claim(s) 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s arguments are directed to the combination or Orlowski ‘746 and Lee ‘123.  Lee ‘123 is no longer cited in the rejection.

Allowable Subject Matter
Claims 12, 13, and 15-19 are allowed for the reasons set forth with respect to claim 14 in the non-final rejection filed 4 March 2021.  Independent claim 12 has been amended to incorporate the allowable subject matter of dependent claim 14.  Claims 13 and 15-19 are allowed based upon their dependency from allowable claim 12 and there being no other grounds of rejection.  Please see the non-final rejection filed 4 March 2021 for the detailed reasons for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893